                 Case 3:20-cv-04418-VC Document 29 Filed 07/28/20 Page 1 of 4




1    Ronald H. Freshman, CA BAR No. 225136
     Law Offices of Ronald H. Freshman
2    3040 Skycrest Drive
     Fallbrook, CA 92028
3
     Telephone: (858) 756-8288
4    Facsimile: (858) 964-1728
     E-mail: ronfreshman@gmail.com
5
     Attorney for Plaintiff Kimberly Cox
6

7

8                                      UNITED STATES DISTRICT COURT
                                      NORTHERN DISTRICT OF CALIFORNIA
9                                         SAN FRANCISCO DIVISION
10
     Kimberly Cox,                                      Case No. 5:20-cv-04418-VC
11                      Plaintiff,                      State Court Case No.: 20CV01161
            v.                                          Case Filed: May 8, 2020
12
     LAW OFFICES OF LES ZIEVE, A PROFESSIONAL
                                                        KIMBERLY COX’S OBJECTION AND OPPOSITION
13   CORPORATION;
                                                        TO “NOTICE OF JOINDER AND JOINDER TO
     Richard L. Mroczek;
14                                                      DEFENDANT NEW REZ LLC’S MOTION TO
     NEWREZ LLC;
                                                        DISMISS BY DEFENDANTS QWENDENA
15   Qwendena Robinson;
                                                        ROBINSON AND ALFONSO RAMIREZ AND
     Alfonso Ramirez; and
                                                        ADDITIONAL ARGUMENTS IN SUPPORT OF
16   All persons known or unknown, claiming any
                                                        MOTION TO DISMISS”; DECLARATION OF
     legal or equitable right, title, estate, lien or
17                                                      RONALD H. FRESHMAN IN SUPPORT HEREOF
     interest in the property described in the
                                                        [filed concurrently herewith]
18   complaint, adverse to plaintiff’s title or any
     cloud upon plaintiff’s title thereto; and
19                                                      Assigned Judge: Hon. Vince Chhabria
     Does 1-100 inclusive,
                                    Defendants.         Hearing Date: 9/10/2020
20                                                      Time: 10:00 a.m.
                                                        Courtroom: 4, 17th Floor
21

22               OBJECTION AND OPPOSITION TO IMPROPERLY FILED JOINDER
23                                                INTRODUCTION
24        1.     Plaintiff Kimberly Cox hereby objects to and opposes the purported “NOTICE OF JOINDER
25   AND JOINDER TO DEFENDANT NEW REZ LLC’S MOTION TO DISMISS BY DEFENDANTS QWENDENA
26   ROBINSON AND ALFONSO RAMIREZ AND ADDITIONAL ARGUMENTS IN SUPPORT OF MOTION TO
27   DISMISS” (“Attempted Joinder”) on the grounds that there were no reasons, grounds, authority or
28   facts provided therein in support of its filing. As will be shown herein, the Attempted Joinder was
                                                         -1-
                               OBJECTION AND OPPOSITION TO ATTEMPTED JOINDER               5:20-cv-04418-VC
               Case 3:20-cv-04418-VC Document 29 Filed 07/28/20 Page 2 of 4




1    fabricated and filed for an improper, very specific and failed purpose: to cover attorney Neeru Jindal

2    (“Jindal”) and Pavel Ekmekchyans’ (“EKMEKCHYAN”) (collectively “J&E”) failure to comply with Fed.

3    R. Civ. P. 11, the N. Dist. Local Rules, and other Fed. Rules of Civ. Proc. before removing this action

4    from State Court and attempting to avoid remand and potential sanctions.

5                                     FACTS – CHAIN OF RELEVANT EVENTS

6         2.    Defendants Qwendena Robinson (“Robinson”) and Alfonso Ramirez (“Ramirez”)

7    (collectively “Defendants”) were named as individual defendants in this action. 1

8         3.    Defendants were each served the summons and complaint by mail pursuant to

9    Cal. Code of Civ. Proc. § 415.40 on 6/3/2020 and acknowledged by return receipts dated 6/8/2020.2

10        4.    Proofs of service of the summons and complaint on Defendants were filed with the

11   Superior Court and placed on its docket on 6/11/2020.3

12        5.    The Notice of Removal was filed by J&E alleging to be filed for “NEWREZ LLC” as

13   Document 1 on 7/2/2020 (“NOR”). However, the NOR stated in the attorney information block,

14   that J&E were (only) attorneys for defendant “NewRez LLC dba Shellpoint Mortgage Servicing.”

15        6.    The NOR did not state anywhere that J&E were attorneys for Defendants, nor did any

16   other filings by J&E from the initial filing of the NOR 7/2/2020 until the Attempted Joinder was filed

17   on 7/16/2020. (Note, J&E have filed no less than 10 papers comprising nearly 600 pages thus far

18   and not one page mentions J&E represent these Defendants).

19        7.    ¶ 12 of the NOR stated that Defendants “…have not been served and therefore their

20   consent to removal is not required.”

21        8.    Pursuant to Cal. Code of Civ. Proc. § 412.20(a)(3), Defendants were required to respond

22   to the Complaint by 7/13/2020 (answer or present other defenses or objections) which was within

23

24   1   See. Document 1-1 filed on 7/02/2020 (“Complaint”) page 6 of 297:16-Page 7 of 297:9.
25   2   See. the PROOF OF SERVICE OF SUMMONS attached as Exhibit 1 to each application for entry of
         default pursuant to Fed. R. Civ. Proc. § 55(a), filed as Documents 15 and 16 on 7/16/2020
26       (collectively “Defaults”), incorporated herein by this reference and a true and correct copy
         attached as Exhibit 1 hereto.
27   3   See, the true and correct copy of the Superior Court of California County of Santa Cruz docket for
28       case No. 20CV01161, attached as Exhibit 2
                                                   -2-
                               OBJECTION AND OPPOSITION TO ATTEMPTED JOINDER                5:20-cv-04418-VC
               Case 3:20-cv-04418-VC Document 29 Filed 07/28/20 Page 3 of 4




1    30 days after service plus 10 days for out of state addresses mailed from or to (Cal. Civ. Proc. §

2    1013). They did not.

3         9.    Because the case was removed, Defendants were required to respond to the Complaint

4    (answer or present other defenses or objections) pursuant to Fed. R. Civ. P. § 81(c), within 7 days as

5    the longest period, by 7/9/2020 since the deadline under State Law was suspended after removal.

6    They did not appear.

7         10. On 7/15/2020, an Ex Parte request for an extension and continuance was filed as

8    Document 14. ¶ 8(g) of the Memorandum therein, stated “All defendants failed to consent to

9    removal of this action as required” which referenced in fn. 6 therein, ¶ 12 of the NOR which stated

10   Defendants were not served and their consent to removal was not required.

11        11. On 7/15/2020, subsequent to the aforementioned extension request was filed, stating

12   all defendants failed to consent to removal, Jindal emailed Ms. Cox’s attorney requesting proofs of

13   service of summons’. The proofs of service were provided to Jindal as requested. 4

14        12. On 7/16/2020, request for entries of default under Fed. R. Civ. P. 55(a) were filed, Id.

15        13. On 7/16/2020, subsequent to the aforementioned entry of defaults request, the

16   Attempted Joinder was filed.

17                                                  ARGUMENT

18        14. The Attempted Joinder provides nothing but 4 pages of unauthorized, untruthful

19   rhetoric; nor were any grounds for its filing provided therein. That “Plaintiff fails to state facts

20   sufficient to constitute a cause of action against Defendants” as stated on page 2:8-9 therein, does

21   not provide grounds for its filing. Nor does Ms. Cox’s counsel know of any authority (none was

22   provided) for anyone to “join in and adopt the arguments contained in the Motion to Dismiss” that

23   has failed to appear and defaulted, their defaults having not been entered as requested under R.

24   55(a) notwithstanding, particularly without a court order after hearing.

25

26

27   4   See, Exhibit 3 attached hereto and incorporated herein by this reference (attachments excluded
28       which were the same as Exhibit 1 hereto).
                                                   -3-
                               OBJECTION AND OPPOSITION TO ATTEMPTED JOINDER                 5:20-cv-04418-VC
                Case 3:20-cv-04418-VC Document 29 Filed 07/28/20 Page 4 of 4




1         15. Not only were no ground for filing the Attempted Joinder provided, but no authority for

2    its filing was provided either.

3         16. No facts were provided in support of the Attempted Joinder; no facts were provided as

4    to how Defendants were purportedly engaged by Defendants, let alone at this late date; nor does

5    the Attempted Joinder state anywhere that Defendants actually engaged J&E; all that was provided

6    was J&Es unsupported conclusory statement that they were.

7         17. All the Attempted Joinder provides is additional argument (no facts) how the causes of

8    action which should be noted each, arises exclusively under STATE LAW, against Defendants,

9    engaging J&Es’ pattern and practice of providing disjointed, inapposite and inapplicable authority

10   unrelated to the facts of this case or the argument presented.

11        18. Without waving her right to address and provide further argument contained in § I of the

12   Attempted Joinder, in the interest of judicial economy and Ms. Cox having inadequate time to add

13   additional responses to the untruthful legal conclusions contained therein due to the flurry of

14   papers being filed by J&E and time limits involved to respond, Ms. Cox generally denies everything

15   stated therein which she contends brings additional, unjustified fraud on this Honorable Court.

16                                               CONCLUSION

17        Accordingly, for the reasons and upon the grounds stated herein, Ms. Cox respectfully

18   requests this Honorable Court deny the Attempted Joinder and take whatever further and other

19   steps it deems just and proper under the circumstances.

20

21        Dated: July 17, 2020

22

23                                                                              Ronald H. Freshman
                                                                                Attorney for Kimberly Cox
24

25

26

27

28
                                                   -4-
                               OBJECTION AND OPPOSITION TO ATTEMPTED JOINDER             5:20-cv-04418-VC
